Order denying defendant’s motion to dismiss the second cause of action reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, with leave to defendant to answer within ten days from the entry of the order herein. The second cause of action is insufficient in law. (Kimmerle v. New York Evening Journal, 262 N. Y. 99, 102; Sydney v. MacFadden Newspaper Pub. Corp., 242 id. 208, 214; Wellman v. Sun Printing & Pub. Assn., 66 Hun, 331, 344.) According to-the allegations of the complaint, the article does not touch the reputation of the lawyer in his profession, and is not otherwise libelous per se as to him. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.